Title: Abigail Adams to John Adams, 15 July 1778
From: Adams, Abigail
To: Adams, John



Dearest of Friends

Braintree, ca. 15 July 1778



By Mr. Tailor, who has promised me to deliver this with his own hand to you, or distroy it if necessary, I take the liberty of writing rather more freely than I should otherways venture to do. I cannot think but with pain of being debared this privilidge, the only one left me for my consolation in the many solitary and I may add melancholy hours which pass. I promissed myself a negative kind of happiness whenever I could hear of your safe arrival but alass I find a craveing void left akeing in my Breast, and I find myself some days especially more unhappy than I would even wish an Enemy to be. In vain do I strive to divert my attention, my Heart, like a poor bird hunted from her nest, is still returning to the place of its affections, and fastens upon the object where all its cares and tenderness are centered. I must not expect, I ought not indeed for the sake of your repose to wish to be thus frequently, and thus fondly the subject of your meditation, but may I not believe that you employ a few moments every day from the Buisness and pleasures which surround you in thinking of her who wishes not her existance to survive your affection, who never recollects the cruel hour of seperation but with tears. From whence shall I gather firmness of mind bereft of the amicable prop upon which it used to rest and acquire fortitude? The subject is too tender to persue. I see it touches your Heart. I will quit it at the midnight hour, and rise in the morning suppressing these too tender sensibilities.
Tis 5 month since the Boston sailed during all which time I have only received two very short Letters. That you have wrote more I know tho you do not mention them. Cautious as tis necessary you should be, methinks you need not be so parsimonious. Friendship and affection will suggest a thousand things to say to an intimate Friend which if ridiculed by an Enemy will only be an other proof among the thousands we already have of a savage barbarity. A variety of new scenes must arise the discription of which would afford ample amusement to your domestick Friend.
I had the pleasure of drinking tea a few days ago with Sir James Jay and Mr. Diggs. It was a pleasure to hear so directly from you and my dear Jack. The Gentlemen were very social and communicative. I found they had throughly enterd into the character of my Friend, who they represented as rather relucttantly entering into the modes and customs of — — and rather conforming from necessity than inclination. They diverted me with an account of the Freedoms and fondness of the . . . . . . for the venerable Doctor. At the same time I could not refrain figuring to myself a grave American republican starting at the sight unaccustomed to such freedoms even from the partner of his youth. After 13 years intimate connexion, who can recollect the time when had she laid her hand upon his—a universal Blush would have coverd her.—Much however must be allowed for Forms and Customs which render even dissagreable practise’es familiar. I can even consent that they should practise their Forms upon your Lordship considering your natural fondness for the practise whilst I hold possession of what I think they cannot rob me of. Tis mine by a free gift, mine by exchange, mine by a long possession, mine by merrit and mine by every law humane and divine.
If I was sure this would reach you I should say many things which I dare not venture to. I stand corrected if I have said any thing already which I ought not to. I feel myself embaresse’d whilst my Heart overflows, and longs to give utterance to my pen. Many domestick affairs I wish to consult upon. I have studied for a method of defraying the necessary expences of my family. In no one Instance is a hundred pound L M better than thirteen pounds Six and Eight pence used to be, in foreign Articles no ways eaquel, in taxes but a fourth part as good. Day Labour at 24 shillings per day. What then can you think my situation must be? I will tell you after much embaresment in endeavouring to procure faithfull hands I concluded to put out the Farm and reduce my family as much as posible. I sit about removeing the Tenants from the House, which with much difficulty I effected, but not till I had paid a Quarters Rent in an other House for them. I then with the kind assistance of Dr. Tufts procured two young Men Brothers newly married and placed them as Tenants to the halves retaining in my own Hands only one Horse and two Cows with pasturage for my Horse in summer, and Quincy medow for fodder in winter. At present I have no reason to repent of my situation, my family consists at present of only myself, two children and two Domesticks. Our daughter is at School in Boston, and I wait only to know how I shall be able to discharge my schooling for Master Charles to place him at Haverhill. Debts are my abhorrance. I never will borrow if any other method can be devised. I have thought of this which I wish you to assent to, to order some saleable articles which I will mention to be sent to the care of my unkle Smith a small trunk at a time, containing ten or 15 pounds Sterling, from which I may supply my family with such things as I need, and the rest place in the hands of Dr. Tufts Son who has lately come into Trade, and would sell them for me, by which means if I must pay extravagant prices I shall be more upon an eaquel footing with my Neighbours.
I have been obliged to make fence this year to the amount of 100 & 50 Dollors. I have occasion for only a pair of cart wheels for which I must give 60 pounds Lawfull money. I mention these few articles to serve as a specimen of the rest. I inquired the price of a new carrage the other day and found it to be no more than 300 pounds Lawfull money—at this rate I never will ask for a supply of this light commodity from any Body let my situation be what it will. The Season has been fine for grass but for about 3 weeks past we have had a sharp and severe Drouth which has greatly injured our grain and a blast upon english grain with a scarcity for flower so that a loaf which once sold for 4 pence is 4 shillings. Tis rumourd that the French fleet to the amount of 18ten have arrived of Chesepeak. The Enemy have left Philidelphia, but for politicks I refer you to the publick Letters which will accompany this.—Mr. Tailor promisses to bring Letters from you whenever he returns. I am in daily expectation of hearing from you. I lament that you lay so far from the sea ports that you must omit some opportunities of writing. I will not suppose that with more leisure you have less inclination to write to your affectionate and Lonely Friend

Portia

